Citation Nr: 1002097	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-23 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection of a right knee 
disability, and if so, whether the claim should be granted.  

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1948 to March 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in pertinent part found that new and 
material evidence had not been submitted to reopen a claim 
for service connection of a right knee disability and granted 
service connection for bilateral hearing loss, with a 
noncompensable evaluation assigned, effective January 12, 
2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee 
disability was initially denied in an unappealed January 1979 
rating decision; evidence received since is not cumulative or 
redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

2.  The Veteran's current right knee disability is 
etiologically related to an injury sustained in service.  

3.  The Veteran has level II hearing in his right ear and 
level II hearing in his left ear.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for a right knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  A right knee disability was incurred as a result of 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).   

3.  The criteria for an initial compensable rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.85, Tables VI, 
VIA and VII, Diagnostic Code 6100; § 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal in terms of the issue of service connection 
for a right knee disability, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.  

In terms of the issue of a compensable rating for bilateral 
hearing loss, this appeal arises from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has complied with its duty to assist the Veteran in 
substantiating entitlement to a higher initial rating.  There 
are no reported records that remain outstanding.  The Veteran 
was also afforded a VA examination to evaluate his 
disability.  

While the Veteran contends that the speech recognition 
testing used on the VA examination was out of date, VA is 
bound by 38 C.F.R. §§ 4.85 and 4.86 which specifies the way 
speech recognition is tested.  See Martinak v. Nicholson, 21 
Vet. App. 447, 453-4 (upholding VA guidelines for conducting 
audiology examinations).  In addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability.  Martinak 
v. Nicholson, at 455.  The Veteran underwent VA audiology 
examination in July and August 2006.  The examiner noted the 
Veteran's complaints and reviewed and described the contents 
of the claims folder in detail.  The examination worksheet 
shows that the examiner asked the Veteran to describe the 
situation of greatest difficulty.  The examiner thus fully 
described the Veteran's functional impairment.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

The Veteran was denied entitlement to service connection for 
a right knee disability in an unappealed January 1979 rating 
decision.  The RO determined that the evidence of record, 
which included the Veteran's service medical records and a VA 
general examination, did not establish the presence of a 
current disability or an in-service injury.  The subsequently 
received evidence includes an October 2009 private medical 
consultation report provided by the Veteran's representative 
which states that a right knee injury sustained in service as 
likely as not contributed to his ongoing knee condition with 
further degenerative tear of the medial meniscus and 
subsequent need for total knee replacement surgery.  This 
evidence relates to the bases for the prior denial and was 
not previously considered.  It is clearly new and material 
and the claim is reopened.

Reopened Claim

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).
Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

A December 1999 X-ray of the right knee revealed greater than 
50 percent medial joint compartment narrowing suggestive of 
osteoarthritis.  A January 2000 private treatment record 
assessed medial and patellofemoral degenerative joint disease 
of the right knee as well as possible degenerative tear of 
the medial meniscus.  In October 2002, the Veteran was 
diagnosed with degenerative joint disease of the right knee 
and a right total knee replacement was performed.  Therefore, 
the first requirement for service connection-a current 
disability-has been established.  

The second requirement for service connection in this claim 
is evidence of an in-service injury.  Service treatment 
records from December 1966 show that the Veteran injured his 
right knee approximately three weeks earlier when standing 
after squatting exercises.  Thereafter, the Veteran was 
treated for severe pain and swelling of the medial aspect of 
the knee with quadriceps exercises for approximately two 
weeks and taken off weight bearing.  

A January 1967 treatment record noted minimal effusion of the 
right knee, positive McMurray's sign, and right quadriceps 
atrophy and assessed medial collateral strain, rule out torn 
meniscus.  A February 1967 record confirmed the December 1966 
right knee injury and noted a decrease in range of motion, 
intermittent pain and swelling, and a positive McMurray's 
sign suggestive of a torn meniscus and medial collateral 
strain.  In March 1967, the Veteran reported two recurrences 
of symptoms associated with the right knee after twisting it 
to the side.  Although the Veteran's separation examination 
did not indicate a right knee injury, the service treatment 
records detailing complaints, treatment, and diagnoses of a 
right knee disability are sufficient to satisfy the second 
requirement for service connection.  

Finally, there must be a link between the Veteran's current 
disability and the in-service injury.  The Veteran's 
representative provided the October 2009 medical opinion from 
a physician who was a medical consultant for the 
representative.  After reviewing the Veteran's claims file, 
the physician opined that it was at least as likely as not 
that the Veteran's in-service right knee injury contributed 
to his ongoing knee condition with further degenerative tear 
of the medial meniscus and subsequent need for total knee 
replacement surgery.  The physician premised this opinion on 
evidence that the in-service injury was not self limiting.

Resolving reasonable doubt in his favor, the Board finds that 
the criteria for service connection are met.  38 U.S.C.A. § 
5107(b) (West 2002).

Bilateral Hearing Loss

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2009).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

On the authorized audiological evaluation in July 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
50
60
60
56.25
LEFT
45
40
35
40
40

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 86 percent in the left ear.  The 
diagnosis was mild sloping to moderately severe sensorineural 
hearing loss in the right ear and mild sensorineural hearing 
loss in the left ear, both occurring between 500 and 4000 
hertz.  
No otologic condition was noted that would require medical 
follow-up or would result in improved auditory thresholds.

The July 2006 VA audiological examination and a later August 
2006 VA ears, nose, and throat examination, noted that the 
audiogram conducted upon separation in March 1970 showed 
normal hearing in all frequencies except for a 50 decibel 
loss at 6000 hertz.  

With respect to the right ear, the pure tone threshold 
average of 57 decibels with a speech recognition score of 84 
percent translates to level II hearing impairment under Table 
VI.  

With respect to the left ear, the pure tone threshold average 
of 40 decibels with a speech recognition score of 86 percent 
also translates to level II hearing impairment under Table 
VI.  

Level II hearing impairment in one ear and level II hearing 
impairment in the other ear warrants a 0 percent rating under 
the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).  Accordingly, an increased rating is not 
warranted.  

The Veteran does not meet the criteria for an exceptional 
pattern of hearing loss.  38 C.F.R. § 4.86.  

The Board notes that the Veteran received a private 
audiological assessment in June 2006.  However, the private 
assessment is incomplete as it only includes raw, 
uninterpreted data and does not include a puretone threshold 
reading at 3000 Hertz for both ears as required under 38 
C.F.R. § 4.85(d).  Nevertheless, to the extent that it is 
possible to compare the assessment results with the evidence 
of record, it appears that the results are consistent with 
the July 2006 VA examination showing noncompensable bilateral 
hearing loss. 

Therefore, the July 2006 VA examination is the most recent 
probative evidence.  There is no evidence that the hearing 
loss disability has met or approximated the criteria for an 
increased rating at any time during the appeal period.  38 
C.F.R.  
§ 4.7, 4.21.  Since the weight of evidence is against the 
claim, an increased schedular rating is denied.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran has reported difficulty hearing.  The rating 
criteria are meant to compensate for this difficulty.  
38 C.F.R. § 4.85.  He has not reported any factors outside of 
the rating criteria.  Accordingly, referral for 
extraschedular consideration is not required.

Total Rating

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit 
has held that TDIU is not raised in the appeal of an initial 
rating or claim for increase unless the Roberson elements are 
present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 
2009).  In this case the Veteran has not alleged 
unemployability, and there is no other evidence of 
unemployability.  Thus, further consideration of entitlement 
to TDIU is not warranted.




							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for 
service connection for a right knee disability is reopened.

Entitlement to service connection for a right knee disability 
is granted.  

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


